Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 11 and 17 each recite “the character”, however there is no antecedent basis for this recitation in the claim.  Examiner believes that “the object” was intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2012/0306775 by Miyachi.
Regarding claim 1, Miyachi discloses a method for controlling a game executed by an information processing device having a touch panel display and a processor (fig. 1; para. 60-69 – see the device and game played), wherein the method comprises executing, on the processor, steps of: displaying, on the touch panel display, a virtual 3D space in which an object is arranged (fig. 9-11; para. 105 – see the object displayed on the screen and the three axes), said virtual 3D space including a first direction, a second direction orthogonal to the first direction, and a third direction orthogonal to the first direction and the second direction (fig. 9-11; para. 105 - see the virtual world and axes defining that world), wherein a predetermined direction on the touch panel display corresponds to the second direction (fig. 9-11; para. 103-105 – see the axes and position of elements.); receiving, on the touch panel display, a touch trajectory, the touch trajectory comprising a movement of a touch point on the touch panel display from a touch start position to a touch end position (fig. 9-11; para. 103-105 – see the linear, fig. 9-10, and angled, fig. 11, inputs); when the touch trajectory is not included between the touch start position and the touch end position, moving the object in parallel with the second direction in the virtual 3D space (fig. 9-11; para. 103-105 – see the linear movement, fig. 9-10, of the object in response to a straight line input); and when the touch trajectory is included between the touch start position and the touch end position, moving the object in a plane formed by the first direction and the third direction in the virtual 3D space (fig. 9-11; para. 103-105 – see the angled input, fig. 11, that produces a movement of the object within the planes formed by the claimed axes. If movement exclusive of the other axis of movement is required it should be claimed).
Claims 7 and 13 are rejected as discussed above with regard to claim 1.
Regarding claims 2, 8 and 14, Miyachi discloses wherein the second direction is a vertical direction in the virtual 3D space (fig. 9-11; para. 103-105 – see the motion of the object within the claimed axis of movement, if movement exclusive of the other axis of movement is required it should be claimed).
Regarding claims 3, 9 and 15, Miyachi discloses wherein the touch panel display is a rectangle having a first side and a second side orthogonal to the first side, wherein a direction in which the first side extends corresponds to the first direction, and a direction in which the second side extends corresponds to the second direction (fig. 9-11; para. 103-105 – see the motion of the object within the claimed axis of movement, if movement exclusive of the other axis of movement is required it should be claimed).
Regarding claims 4, 10 and 16, Miyachi discloses wherein the touch panel display has a first region and a second region different from the first region; wherein the virtual 3D space in which the object is disposed is provided in the first region of the touch panel display; and wherein the touch trajectory is contained in the second region different from the first region (fig. 9-11; para. 103-105 – see the motion of the object on the screen from the initial position to the final position after touch input).
Regarding claims 6, 12 and 18, Miyachi discloses wherein a step of determining whether or not the touch trajectory is included between the touch start position and the touch end position is performed after a completion of the touch trajectory (fig. 9-11; para. 103-105 – see determination of input after completion of trajectory.  Examiner noting that the claimed completion is broadly defined and as such Miyachi meets this limitation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715